Citation Nr: 1036198	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-03 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic peripheral 
neuropathy of the upper and the lower extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from December 1961 to February 
1976.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Waco, Texas, 
Regional Office (RO) which denied service connection for subacute 
peripheral neuropathy of the lower extremities.  In September 
2008, the Board reframed the issue on appeal as service 
connection for peripheral neuropathy of the upper and the lower 
extremities and remanded the Veteran's appeal to the RO for 
additional action.  

In April 2010, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In May 2010, the 
requested VHA opinion was incorporated into the record.  In June 
2010, the Board determined that the VHA opinion was insufficient.  
In June 2010, an addendum to the VHA opinion was incorporated 
into the record.  In July 2010, the Veteran was provided with a 
copy of the VHA opinion and the addendum thereto.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.  

2.  The Veteran's chronic peripheral neuropathy of the upper and 
the lower extremities originated during active service.  


CONCLUSION OF LAW

Chronic peripheral neuropathy of the upper and the lower 
extremities was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for chronic 
peripheral neuropathy of the upper and the lower extremities.  
Such action represents a complete grant of the benefits sought on 
appeal.  Therefore, no discussion of the Department of Veterans 
Affairs' (VA) duty to notify and assist is necessary.  

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Where a veteran 
served ninety days or more during a period of war or during 
peacetime service after December 31, 1946, and an organic disease 
of the nervous system becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Where a veteran was exposed to an herbicide agent during active 
military, naval, or air service, and either (1) AL amyloidosis; 
ischemic heart disease (including, but not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina); all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia); Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
prostate cancer, respiratory cancers (including cancer of the 
lung, bronchus, larynx, or trachea), and/or soft-tissue sarcoma 
become manifest to a degree of 10 percent or more at any time 
after service or (2) chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy become manifest to a degree of 10 
percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service, service connection shall be established 
for such disability if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (2009) are met even though there is no record of 
such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) 
(2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).  

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that 
a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Service connection is currently in effect for 
posttraumatic stress disorder (PTSD), low back strain with lumbar 
spine degenerative osteoarthritis, Type II diabetes mellitus, 
glomerulonephritis with renal insufficiency, cardiac arrhythmia, 
and hypertension, right knee chondromalacia, left knee 
chondromalacia, and bilateral hearing loss disability.  

The Veteran's service treatment records make no reference to 
chronic peripheral neuropathy.  The Veteran's Report of 
Separation from Active Duty (DD Form 214) indicates that he 
served in the Republic of Vietnam.  Service connection for 
chronic PTSD has been established based upon the Veteran's combat 
experiences in the Republic of Vietnam.  

A December 1976 physical evaluation from W. A. W., M.D., conveys 
that the Veteran complained of "numbness in his lateral legs and 
feet bilaterally."  He reported that he had "hurt his back in 
Vietnam when he was blown out of an armored personnel carrier on 
December 19, 1966."  On neurological examination, the Veteran 
exhibited a sensory exam "within normal limits."  The Veteran 
was diagnosed with "mild degenerative disc disease with near 
normal neurological examination."  The doctor recommended an 
electromyogram "because of the radicular symptoms."  

At a June 1985 VA Agent Orange examination, the Veteran 
complained of progressive bilateral upper and lower extremity 
numbness since 1968.  No neurological disorder was diagnosed.  

An April 1989 VA treatment record states that the Veteran 
complained of lower extremity numbness.  Treating VA medical 
personnel opined that the Veteran's complaints "indeed might be 
a result of nerve root compression."  

Clinical documentation from D. R., M.D., dated in June 2004 and 
July 2004 states that the Veteran complained of bilateral leg 
weakness.  The Veteran reported that he had been rendered 
unconscious when his military vehicle sustained a direct hit.  A 
contemporaneous electromyographic study revealed findings 
consistent with "a fairly significant peripheral neuropathy."  
Impressions of polyneuropathy and obesity were advanced.  An 
August 2004 written statement from Dr. R. indicates that the 
Veteran exhibited numbness, tingling, and paresthesia secondary 
to his neuropathy.  

An August 2005 VA treatment record states that the Veteran was 
noted to have "severe peripheral neuropathy on [treatment]."  

In a June 2006 written statement, the Veteran indicated that he 
served in the Republic of Vietnam.  He stated that he experienced 
"numbness on my entire body."  

At a December 2006 VA examination for compensation purposes, the 
Veteran presented a history of bilateral hand and leg numbness 
since 1967.  He clarified that the numbness was initially 
manifested while he was in the Republic of Vietnam.  
Contemporaneous electromyographic and nerve conduction studies 
revealed findings consistent with "a long standing neuropathy."  
The Veteran was diagnosed with chronic low back strain, lumbar 
spine degenerative disc disease, and bilateral lower extremity 
peripheral neuropathy.  The examiner opined that:

The peripheral neuropathy noted on nerve 
conduction study on April 10, 2006, is less 
likely than not related to the degenerative 
disc disease of the lumbar spine.  ...  The 
Veteran also reports numbness in the hands 
which is consistent with the diagnosis of 
peripheral neuropathy.  This is not 
secondary to the degenerative disc disease 
of the lumbar spine.  

In his February 2007 Appeal to the Board (VA Form 9), the Veteran 
advanced that he experienced tingling and numbness in his arms, 
fingers, legs, and toes since a December 17, 1966, landmine 
explosion during combat in the Republic of Vietnam.  He stated 
that he experienced neurological symptoms immediately after the 
explosion and now has been diagnosed with chronic peripheral 
neuropathy of the upper and lower extremities.  The Veteran 
asserted that his service-connected low back disorder and his 
peripheral neuropathy were precipitated by the inservice landmine 
explosion.  

A May 2007 VA treatment record states that the Veteran was 
diagnosed with Type II diabetes mellitus and peripheral 
neuropathy.  

At a June 2007 VA examination for compensation purposes, the 
Veteran complained of chronic peripheral neuropathy of the upper 
and lower extremities since 1967.  The Veteran was diagnosed with 
Type II diabetes mellitus and "peripheral neuropathy, not 
secondary to diabetes mellitus."  The examiner opined that:  

His peripheral neuropathy is less likely 
than not secondary to his diabetes 
mellitus.  Rationale: he has a follow up 
with primary care since 1976 and his 
diagnosis with diabetes mellitus is just 
current.  He stated that he had symptoms of 
peripheral neuropathy since coming back 
from Vietnam in 1967.  He has also history 
of severe degenerative disc disease of the 
lumbosacral spine.  

At a November 2008 VA examination for compensation purposes, the 
Veteran presented a history of peripheral neuropathy of the lower 
extremities since 1967 and in the upper extremities since 1990.  
Contemporaneous electrodiagnostic testing revealed findings 
consistent with diabetic polyneuropathy.  A diagnosis of 
"peripheral neuropathy - not found" was advanced.  

At an April 2009 VA examination for compensation purposes, the 
Veteran complained of lower extremity pain and burning since 
1967.  He reported that he had been diagnosed with peripheral 
neuropathy in 2004.  The Veteran was diagnosed with peripheral 
neuropathy of the upper and lower extremities.  The examiner 
opined that:

His diagnosis of peripheral neuropathy is 
not caused by Agent Orange.  Rationale:  
Peripheral neuropathy is not one of the 
complications of Agent Orange and lastly, 
there was no certainty to the onset of his 
symptoms of peripheral neuropathy since 
there is no documented tremors, pain, or 
numbness in his service treatment record.  

In a June 2009 addendum to the April 2009 VA examination report, 
the examining physician clarified that:

The Veteran's peripheral neuropathy is at 
least as likely as not secondary to Agent 
Orange exposure in Vietnam.  There was no 
documentation in his service treatment 
record of complaints of peripheral 
neuropathy within one year of exposure to 
an herbicide used in Vietnam.  Based on the 
Veteran's statement that he had pain, 
numbness of the lower extremities and 
approximately in 1967, so his peripheral 
neuropathy is at least as likely as not 
secondary to his exposure to an herbicide 
used in Vietnam since acute or subacute 
peripheral neuropathy is one of the 
presumptive conditions related to an 
exposure to an herbicide used in Vietnam.  

At an October 2009 VA examination for compensation purposes, the 
Veteran was diagnosed with mild peripheral neuropathy of the 
upper and the lower extremities.  The examiner commented that:

Following careful review of the C-file, the 
Veteran's medical record, and current 
findings, it is my medical opinion that the 
mild peripheral neuropathy in the upper and 
lower extremities is less likely than not 
secondary to Agent Orange exposure since 
this is not consistent with the clinical 
presentation.  The peripheral neuropathy is 
also not directly related to military 
service since there was no evaluation, 
diagnosis, or treatment for peripheral 
neuropathy while in service.  They are also 
less likely than not secondary to diabetes 
since by far, by history, the symptoms 
antedate the diagnosis of diabetes 
mellitus.  Based on 
[electromyographic/nerve conduction 
velocity], there is evidence of moderate 
sensory motor median neuropathy.  This 
evaluation does not in any way indicate 
that this is due to diabetes mellitus.  
Because of the peripheral neuropathy, it is 
assumed that this is due to the diabetes 
since diabetes is one of the most common 
causes.  Other causes include trauma, 
infections, metabolic causes and toxins.  

The April 2010 VHA opinion advances, in pertinent part, that:

Agent Orange causes an acute to subacute 
polyneuropathy with onset of symptoms 
ranging from nearly immediately upon 
exposure to a delay of up to several 
months.  Symptoms are typically 
self-limited and resolve over time.  That 
said, onset of neuropathy symptoms and 
findings should have been evident in 1967 
and resolved thereafter.  There is no 
evidence in the [service treatment records] 
that this occurred and there certainly were 
no residuals based on normal peripheral 
nerve exams from 1976 and into the '80's. 
As such, it is unlikely that his neuropathy 
is related to Agent Orange.  

Diabetes is felt to cause polyneuropathy by 
sustained and significant hyperglycemia 
causing a shunting of glucose down the 
sorbitol pathway with subsequent damage to 
myelin.  With the onset of polyneuropathy 
findings in 1990 during documented normal 
serum blood sugars and 16 years before a 
diagnosis of diabetes, it is unlikely that 
diabetes is the cause of his 
polyneuropathy.  

Lumbar spine disease and radiculopathy 
cause peripheral nerve symptoms through 
irritation and/or damage to nerve roots.  A 
key piece of data to conclusively rule out 
a root lesion as cause of 
polyradiculoneuropathy as the cause of his 
symptoms would have been abnormal sensory 
nerve conduction studies.  As the root 
lesion is proximal to the dorsal root 
ganglion, sensory electrophysiology studies 
are typically normal in this disorder where 
it would be abnormal in peripheral 
neuropathy.  Unfortunately, sensory studies 
are not included in the [electromyographic] 
data of 6/04.  However, root lesions 
typically cause axonal loss resulting in 
CMAP amplitudes, but are not expected to 
cause slow conduction velocity which is a 
sign of demyelination in the peripheral 
nerve.  This makes it less likely than not 
that his [service-connected] lumbar spine 
disease is the cause of his lower extremity 
peripheral neuropathy.  Because arms are 
not connected to the lumbar spine in any 
way, his upper extremity symptoms bear no 
relationship to his lumbar spine disease.  

In June 2010 addendum to the April 2010 VHA opinion, the VA 
physician clarified that:

Did the Veteran's peripheral neuropathy 
have its onset in service?  The normal 
neurological examinations in 12/76, 12/79, 
and 6/85 showed no evidence of the presence 
of peripheral neuropathy.  Hence, the 
patient did not have peripheral neuropathy 
in service or for a period of many years 
after separation.  

Is the patient's peripheral neuropathy 
related to his inservice back trauma and/or 
combat experiences?  As explained in the 
third paragraph on the second page of my 
opinion, it is not likely that his service 
related back injury is a cause of 
peripheral neuropathy.  Further, his combat 
experience would have been expected to 
cause peripheral neuropathy during service 
or shortly following separation, so no, his 
combat experience is irrelevant with the 
same rationale as above.  

Is the patient's peripheral neuropathy 
otherwise related to active service?  
Again, no, with the same rationale as 
above.  

Was the patient's peripheral neuropathy 
aggravated beyond its natural progression 
by service-connected diabetes, lumbar spine 
injury, and/or other service-connected 
disabilities?  The only relevant 
service-connected condition is diabetes 
which was diagnosed in 2006.  Records show 
minimal elevation of fasting sugars through 
2008.  As indicated in the second paragraph 
on the second page of my opinion, diabetes 
is an unlikely cause of his peripheral 
neuropathy.  Given his minimally elevated 
blood sugars, it is unlikely that diabetes 
materially changed the course of his 
idiopathic peripheral neuropathy for 
similar reasons.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran asserts 
that service connection for chronic peripheral neuropathy of the 
upper and the lower extremities is warranted as he initially 
manifested the claimed disorder as the result of trauma sustained 
during combat in the Republic of Vietnam or, in the alternative, 
the claimed disorder was incurred as the result of his presumed 
herbicide exposure while in the Republic of Vietnam.  Given the 
VA's previous determinations as to the Veteran's combat 
experiences in the Republic of Vietnam, the Board finds the 
Veteran's statements as to his inservice combat-related trauma to 
be consistent with the circumstances, conditions, and hardships 
of his service during the Vietnam War.  The provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are therefore for application.  
However, the statute does not eliminate the need for medical 
nexus evidence.  It merely reduces the evidentiary burden on 
combat veterans as to the submission of evidence of incurrence or 
aggravation of an injury or disease in service.  Clyburn v. West, 
12 Vet. App. 296, 303 (1999); Libertine v. Brown, 9 Vet.App. 521, 
523-24 (1996).  

The record is in significant conflict as to both the onset and 
the etiology of the Veteran's chronic peripheral neuropathy.  The 
Veteran's service treatment records make no reference to 
peripheral neuropathy while the Veteran was in the Republic of 
Vietnam or during the remainder of his period of active service.  
Dr. W.'s December 1976 physical evaluation notes that the Veteran 
complained of "numbness in his lateral legs and feet 
bilaterally" and presented a history of inservice combat-related 
trauma.  The examination was conducted approximately 10 months 
after service separation.  The earliest clinical documentation of 
a diagnosis of chronic peripheral neuropathy is dated in 2004.  

While the VHA opinion and the reports of the December 2006, June 
2007, and the October 2009 VA examinations identify no 
etiological relationship between the Veteran's peripheral 
neuropathy and either active service and/or his service-connected 
disabilities, the examiners at the November 2008 and April 2009 
VA examinations concluded that the Veteran exhibited findings 
consistent with diabetic peripheral neuropathy and the claimed 
disorder was related to the Veteran's Agent Orange exposure, 
respectively.  The Board finds the Veteran's statements as to his 
neurological symptomatology to be credible and that the medical 
evidence is in equipoise.  Upon resolution of every reasonable 
doubt in favor of the Veteran, the Board concludes that service 
connection for chronic peripheral neuropathy of the upper and the 
lower extremities in warranted.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).  




ORDER

Service connection for chronic peripheral neuropathy of the upper 
and the lower extremities is warranted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


